Seward, J.
(orally).
This case is submitted to the court upon the pleadings and the evidence. I might say that there is,, substantially, an agreed statement of facts in the case.
This is a suit brought by Stasel, as receiver, v. Daugherty to recover on a promissory note. Daugherty files an answer setting up what is claimed to be a set-off, he having been a depositor in the bank of which Stasel is receiver. That deposit is in the name of Daugherty, as executor of Hickey.
The question is whether Daugherty has a right to set off this claim which he has' against the bank as executor.
The court does not think he has, and there may be a judgment for the plaintiff. Motion for new trial overruled.